Citation Nr: 1528524	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-03 171	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to July 1997.  The appellant is the father and custodial guardian of his and the Veteran's two children.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the appellant's request for an apportionment of the Veteran's disability compensation benefits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and appellant if further action is required.


REMAND

This case involves a simultaneously contested claim; therefore, the provisions of 38 U.S.C.A. § 7105A (West 2014) are applicable.  Cases involving simultaneously contested claims are also subject to special procedural regulations.  See 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.500, 20.501, 20.502, 20.503, 20.504 (2014).  Specifically, 38 C.F.R. § 19.100 provides that, in a simultaneously contested claim, all interested parties are to be notified of the action taken by the AOJ and of the right and time limit for initiating an appeal, as well as notification of the right to a hearing and representation.

Here, it appears that Veteran was not afforded a copy of the December 2012 statement of the case or the appellant's substantive appeal as required by 38 C.F.R. § 19.101 and 38 C.F.R. § 19.102.  Ultimately, the record does not give any indication that the Veteran was provided notice that the appellant initiated an appeal after his request for an apportionment was denied in March 2011.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should furnish the Veteran and his representative with copies of the appellant's notice of disagreement, the December 2012 statement of the case, and the VA Form 9.  The Veteran should also be advised of the 30-day period for filing an answer to the substance of the appellant's appeal as provided by 38 U.S.C.A. § 7105A(b) (West 2014); 38 C.F.R. § 20.502 (2014).  If the Veteran responds, notice to the appellant and other development as required should be undertaken.

2.  The AOJ should contact both the appellant and the Veteran and request that they complete VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) for the years extending from 2010 to the present.  Both parties should be informed that failure to provide complete and accurate information may adversely affect their interest with respect to the determination of whether an apportionment is warranted.

3.  If any issue remains on appeal, the appellant and the Veteran should be issued a supplemental statement of the case, if required, to include citations to the relevant laws and regulations as needed, as well as documentation of consideration of all pertinent evidence received since the December 2012 statement of the case.

This case should then be returned to the Board, if otherwise in order.  The Veteran and the appellant have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of any party prior to appropriate notice.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

